Citation Nr: 0001563	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head injury, and if so, whether the reopened claim should be 
granted.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for psychiatric 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not plausible. 

2.  The claim for service connection for tinnitus is not 
plausible.

3.  Service connection for chronic residuals of a head injury 
and psychiatric disability was denied in an unappealed rating 
decision dated in November 1978.

4.  The evidence received since the November 1978 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claims for service connection for residuals of 
a head injury and psychiatric disability.

5.  The claim for service connection for psychiatric 
disability is not plausible.

6.  The claim for service connection for residuals of a head 
injury is not plausible.

7.  No complex or controversial medical question has been 
presented in this appeal.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

4.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).

6.  The claim for service connection for psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The requirements for obtaining an opinion from an 
independent medical expert have not been met.  38 U.S.C.A. § 
5109 (West 1991); 38 C.F.R. § 20.901 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Service connection for psychiatric disability and residuals 
of a head injury was denied in a rating decision of November 
1978.  The record does not reflect that the veteran appealed 
this rating decision.

Generally, a claim which has been denied in a final Board 
decision or in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The specific evidence of record at the time of the November 
1978 rating decision was not identified in the rating 
decision.  The subsequently received evidence reflects that 
the veteran's original claims folder was lost and that a 
rebuilt claims folder was created in January 1988.  This 
information is obviously new.  Moreover, since the earlier 
rating decision did not specify the evidence considered at 
that time, the Board believes that the evidence establishing 
that the veteran's claims folder was lost subsequent to the 
earlier rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Accordingly, the veteran's claims are 
reopened.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence of psychosis or organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Personality disorders are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The United States Court of Appeals for Veterans Claims 
(United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated repeatedly that 38 U.S.C.A. § 
5107(a) unequivocally places an initial burden on a claimant 
to produce evidence that a claim is well grounded.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; 
Tirpak at 610-11.  To satisfy the burden of establishing a 
well-grounded claim for direct service connection, there must 
be: a medical diagnosis of a current disability; medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
the medical examinations requested by the representative.  
See Epps, supra; Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).

A.  Residuals of  head injury and psychiatric disability

The service medical records show that the veteran was treated 
in August 1967 after he hit his head on a hatch.  No sutures 
were required.  There were no further complaints of or 
treatment for this head injury.  In June 1968, the veteran 
was seen by neurology for memory loss.  He gave a history of 
an automobile accident prior to service in 1965 with no head 
injury noted at that time.  However, the veteran indicated he 
had noticed loss of memory since that accident.  The examiner 
diagnosed a passive-dependent personality problem and no 
evidence of organic pathology.  It was recommended that the 
veteran seek psychiatric consultation.  In September 1968, 
the veteran requested a medical consult for lapse of memory.  
He reported a head injury three years earlier.  A mental 
examination showed that remote and recent memory were normal.  
He could recall up to six digits.  He was oriented to time 
and place.  He appeared dull.  A neurological examination 
showed that the cranial nerves were within normal limits.  
Reflexes were equal and symmetrical.  Muscle power was equal.  
His coordination was good.  Romberg test was negative.  His 
sensation was intact.  The impression was below average 
intelligence, leading to stressful situations.  The examiner 
further noted that the veteran's problem was almost surely 
subjective and there was no evidence of organic disease.  In 
October 1969, the veteran complained of dizziness and 
headache every two months for two to three hours.  He had no 
visual problems.  The headache was frontal and worse when he 
moved his head.  In March 1970, he complained of a throbbing, 
frontal headache with mild nausea.  Neither of these 
treatment records shows another head injury or residuals of 
the head injury in August 1967.  The separation examination 
in September 1970 showed that his head, neurological status 
and psychiatric status were normal.  

The post-service medical evidence of record includes no 
medical evidence suggesting the presence of any acquired 
psychiatric disorder or seizure disorder within a year of the 
veteran's discharge from service, suggesting that any current 
acquired psychiatric disorder is etiologically related to 
service or suggesting that the veteran has any residuals of 
service head trauma.  It includes no medical evidence showing 
that the veteran has been diagnosed with post-traumatic 
stress disorder.  The evidence linking the veteran's claimed 
psychiatric disability and residuals of head injury to 
service is limited to the veteran's own statements.  However, 
as a lay person he is not competent to render a medical 
diagnosis or an opinion concerning medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that these claims are not 
well grounded. 



B.  Tinnitus and hearing loss

At his service enlistment examination in April 1966, an 
audiogram showed that the veteran had hearing acuity of -10 
at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in his right ear.  In the left ear, he also had hearing 
acuity of -10 at the frequencies of 500, 1000, 2000, 3000, 
and 4000.  His service medical records include no diagnosis 
related to hearing loss or tinnitus.  In October 1967, the 
veteran complained of pain in his left ear.  The diagnosis 
was otitis media bilateral, worse on left.  In December 1967, 
the veteran again complained of pain in the left ear.  An 
examination showed heavy cerumen formation, bilaterally.  The 
diagnosis was external otitis media in the left ear.  In June 
1968, the veteran complained of ringing in his left ear and 
the diagnosis was external otitis, left ear.  There was no 
diagnosis of tinnitus.  The veteran's ears were cleaned out 
and follow up a few days later showed that his ears looked 
clean and there was no pathology.  At his September 1970 
separation examination, on whispered voice testing, the 
veteran had 15/15 hearing in both ears.  The examiner 
indicated that the veteran's head, ears and drums were 
normal.

The post-service medical evidence of record includes no 
evidence suggesting the presence of hearing loss or tinnitus 
in service or until years thereafter or suggesting that any 
current hearing loss or tinnitus is etiologically related to 
service.  Again, the evidence linking the claimed 
disabilities to service is limited to the veteran's own 
statements.  The veteran is not competent to provide these 
medical opinions.  See Espiritu, supra.  Therefore, the Board 
must also deny these claims as not well grounded.

C.  38 U.S.C.A. § 1154(b) (West 1991)

In reaching the foregoing conclusions, the Board has 
considered the provisions of 38 U.S.C.A. § 1154(b).  The 
veteran's service records do not specify that he was a combat 
veteran.  Even if he was, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) do not negate the need for medical nexus 
evidence between a current disability and a disease or injury 
incurred in or aggravated by service.  See Libertine v. 
Brown, 9 Vet.App. 521, 524 (1996); Caluza v. Brown, 7 
Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996).  

III.  Independent Medical Advisory Opinion

The Board has considered the representative's request that 
opinions be obtained from an independent medical expert.  No 
complex or controversial medical question has been presented 
so the requested opinions are not in order.  See 38 U.S.C.A. 
§ 5109(a); 38 C.F.R. § 20.901.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Reopening of the claim for service connection for residuals 
of a head injury is granted, but the reopened claim is 
denied.

Reopening of the claim for service connection for psychiatric 
disability is granted but the reopened claim is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

